UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	January 1, 2017 — June 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees August 8, 2017 Dear Shareholder: A fair amount of investor optimism has helped to fuel financial markets in 2017, and global stock and bond markets have generally fared well. At the same time, however, a number of macroeconomic and political risks around the world could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and speak regularly with your financial advisor. In the following pages, you will find a summary of your fund’s performance for the reporting period. We would like to take this opportunity to announce some changes to your fund’s Board ofTrustees. First, we are pleased to welcome the arrival of Catharine Bond Hill and ManojP.Singh, who bring extensive professional and directorship experience to their new roles as Putnam Trustees. In addition, we would like to extend our appreciation and best wishes to Robert J. Darretta, John A. Hill, and W. Thomas Stephens, who retired from the Board, effective June 30, 2017. We are grateful for their years of work on behalf of you and your fellow shareholders, and we wish them well in their future endeavors. Thank you for investing with Putnam. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention, and factors related to a specific issuer or industry. These and other factors may also lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Performance summary (as of 6/30/17) Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value June 30, 2017 Class IA: $6.36 Class IB: $6.30 Total return at net asset value JPMorgan Developed (as of 6/30/17) Class IA shares* Class IB shares† High Yield Index‡ 6 months 4.11% 3.85% 4.85% 1 year 11.48 11.09 13.36 5 years 36.21 34.34 41.25 Annualized 6.38 6.08 7.15 10 years 88.92 84.44 113.93 Annualized 6.57 6.31 7.90 Life 775.92 726.38 — Annualized 7.66 7.44 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡ The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Putnam VT High Yield Fund 1 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 1/1/17 to 6/30/17. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/16 0.72% 0.97% Annualized expense ratio for the six-month period ended 6/30/17 0.72% 0.97% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 6/30/17 ended 6/30/17 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.64 $4.90 $3.61 $4.86 Ending value (after expenses) $1,041.10 $1,038.50 $1,021.22 $1,019.98 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/17. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Your fund’s managers Portfolio Manager Paul D. Scanlon, CFA, is Co-Head of Fixed Income at Putnam. He joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin at Putnam. Your fund’s managers also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT High Yield Fund The fund’s portfolio 6/30/17 (Unaudited) CORPORATE BONDS AND NOTES (86.3%)* Principal amount Value Advertising and marketing services (0.5%) Lions Gate Entertainment Corp. 144A sr. unsec. unsub. notes 5.875%, 11/1/24 $485,000 $508,038 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 355,000 371,863 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 315,000 329,569 Automotive (0.5%) IHO Verwaltungs GmbH 144A sr. notes 4.75%, 9/15/26 (Germany) ‡‡ 330,000 333,713 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 791,000 798,910 Broadcasting (2.2%) CBS Radio, Inc. 144A company guaranty sr. unsec. notes 7.25%, 11/1/24 150,000 154,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 295,000 293,156 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 270,000 277,479 Gray Television, Inc. 144A company guaranty sr. unsec. notes 5.875%, 7/15/26 445,000 453,900 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 740,000 580,900 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 735,000 744,188 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 710,000 728,638 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 320,000 340,000 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5.00%, 8/1/27 345,000 347,156 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 355,000 356,775 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 295,000 309,013 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5.125%, 2/15/25 465,000 460,931 Building materials (1.1%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 710,000 750,825 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 710,000 741,950 Standard Industries, Inc. 144A sr. unsec. notes 6.00%, 10/15/25 255,000 272,850 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 470,000 495,263 Standard Industries, Inc. 144A sr. unsec. notes 5.00%, 2/15/27 320,000 326,400 Capital goods (6.8%) Advanced Disposal Services, Inc. 144A sr. unsec. notes 5.625%, 11/15/24 835,000 860,050 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 5.00%, 10/1/24 630,000 643,388 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) 885,000 966,863 CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Capital goods cont . Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 6.00%, 2/15/25 (Ireland) $370,000 $388,500 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 295,000 307,538 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.50%, 9/1/22 130,000 133,900 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 790,000 817,650 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 205,000 218,581 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 625,000 693,750 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 800,000 882,000 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 215,000 248,863 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 1,165,000 1,165,000 Great Lakes Dredge & Dock Corp. 144A company guaranty sr. unsec. notes 8.00%, 5/15/22 570,000 580,688 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 690,000 724,500 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 555,000 718,591 Manitowoc Foodservice, Inc. sr. unsec. notes 9.50%, 2/15/24 945,000 1,096,200 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 705,000 703,238 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 205,000 213,200 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 305,000 320,250 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 425,000 440,938 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 250,000 268,179 Tennant Co. 144A company guaranty sr. unsec. notes 5.625%, 5/1/25 95,000 99,275 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 12/15/24 485,000 500,763 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/26 200,000 202,250 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 (United Kingdom) 1,190,000 1,258,425 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6.50%, 5/15/25 170,000 172,975 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6.375%, 6/15/26 325,000 329,875 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 570,000 601,350 Chemicals (4.1%) A Schulman, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 435,000 460,013 Alpha 3 BV/Alpha US Bidco, Inc. 144A company guaranty sr. unsec. notes 6.25%, 2/1/25 (Netherlands) 600,000 615,750 Axalta Coating Systems, LLC 144A company guaranty sr. unsec. unsub. notes 4.875%, 8/15/24 385,000 397,513 Putnam VT High Yield Fund 3 CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Chemicals cont . Blue Cube Spinco, Inc. company guaranty sr. unsec. unsub. notes 9.75%, 10/15/23 $550,000 $665,500 Chemours Co. (The) company guaranty sr. unsec. notes 5.375%, 5/15/27 305,000 314,879 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 455,000 495,950 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 220,000 232,650 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 690,000 681,375 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 765,000 870,188 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 375,000 433,125 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/25 255,000 267,750 NOVA Chemicals Corp. 144A sr. unsec. bonds 5.25%, 6/1/27 (Canada) 488,000 485,560 NOVA Chemicals Corp. 144A sr. unsec. notes 4.875%, 6/1/24 (Canada) 272,000 270,980 Platform Specialty Products Corp. 144A sr. unsec. notes 10.375%, 5/1/21 75,000 82,969 Platform Specialty Products Corp. 144A sr. unsec. notes 6.50%, 2/1/22 280,000 289,100 SPCM SA 144A sr. unsec. notes 4.875%, 9/15/25 (France) 570,000 579,263 Tronox Finance, LLC company guaranty sr. unsec. notes 6.375%, 8/15/20 125,000 125,313 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 7.50%, 3/15/22 535,000 551,050 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 460,000 479,550 Venator Finance Sarl/Venator Materials Corp. 144A sr. unsec. notes 5.75%, 7/15/25 (Luxembourg) 300,000 303,000 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 785,000 838,969 Commercial and consumer services (0.9%) Alpine Finance Merger Sub, LLC 144A sr. unsec. notes 6.875%, 8/1/25 105,000 106,838 CDK Global, Inc. 144A sr. unsec. bonds 4.875%, 6/1/27 195,000 200,363 Gartner, Inc. 144A company guaranty sr. unsec. notes 5.125%, 4/1/25 370,000 388,652 GW Honos Security Corp. 144A company guaranty sr. unsec. notes 8.75%, 5/15/25 (Canada) 525,000 548,625 IHS Markit Ltd. 144A company guaranty notes 4.75%, 2/15/25 (United Kingdom) 200,000 214,750 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 510,000 531,675 Communication services (10.1%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) 200,000 211,750 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7.625%, 2/15/25 (Luxembourg) 600,000 645,000 Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 1,090,000 1,156,763 CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Communication services cont . Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 $75,000 $83,531 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 450,000 477,563 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 1,210,000 1,290,163 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 215,000 230,050 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 155,000 162,750 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. sub. notes 7.75%, 7/15/25 200,000 221,000 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 795,000 809,652 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 270,000 274,725 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 810,000 864,675 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 1,130,000 1,152,713 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 180,000 199,350 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 1,005,000 1,165,800 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 650,000 607,685 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 520,000 488,800 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 315,000 336,096 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 240,000 222,600 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 605,000 578,531 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 140,000 115,325 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 75,000 69,188 Intelsat Jackson Holdings SA 144A sr. unsec. notes 9.75%, 7/15/25 (Bermuda) ## 465,000 464,419 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 160,000 88,000 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 675,000 356,063 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10.875%, 10/15/25 200,000 240,750 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 110,000 116,600 SFR Group SA 144A company guaranty sr. notes 7.375%, 5/1/26 (France) 510,000 553,350 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 365,000 381,425 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 1,565,000 1,739,607 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 1,050,000 1,207,500 4 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Communication services cont . Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 $1,185,000 $1,316,831 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 160,000 161,400 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 545,000 575,656 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 860,000 929,875 T-Mobile USA, Inc. company guaranty sr. unsec. notes 5.375%, 4/15/27 485,000 520,163 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 280,000 294,000 Unitymedia GmbH 144A company guaranty sr. notes 6.125%, 1/15/25 (Germany) 200,000 214,500 Videotron, Ltd./Videotron Ltee. 144A sr. unsec. notes 5.125%, 4/15/27 (Canada) 225,000 231,188 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) 685,000 727,813 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6.375%, 4/15/23 (United Kingdom) 285,000 299,250 Virgin Media Finance PLC 144A company guaranty sr. unsec. unsub. notes 5.75%, 1/15/25 (United Kingdom) 270,000 280,125 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 365,000 367,281 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 276,000 284,280 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 495,000 408,684 Construction (3.1%) Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 665,000 714,875 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 720,000 752,400 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 594,000 689,040 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 835,000 869,444 Cemex Finance, LLC 144A company guaranty sr. notes 9.375%, 10/12/22 (Mexico) 425,000 451,563 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 615,000 653,499 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.70%, 1/11/25 (Mexico) 200,000 212,700 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 255,000 265,838 U.S. Concrete, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 600,000 633,000 U.S. Concrete, Inc. 144A company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 230,000 242,650 USG Corp. 144A company guaranty sr. unsec. bonds 4.875%, 6/1/27 345,000 354,919 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 440,000 467,500 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 870,000 846,075 CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Consumer (0.2%) Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 $220,000 $235,972 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 12/15/24 300,000 321,375 Consumer staples (4.1%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 225,000 233,156 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 240,000 245,100 1011/New Red Finance, Inc. 144A company guaranty sr. sub. notes 4.25%, 5/15/24 (Canada) 370,000 367,665 BlueLine Rental Finance Corp./BlueLine Rental, LLC 144A company guaranty sub. notes 9.25%, 3/15/24 845,000 878,800 Brand Energy & Infrastructure Services, Inc. 144A sr. unsec. notes 8.50%, 7/15/25 310,000 320,850 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 655,000 682,838 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 1,295,000 1,367,844 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 680,000 715,700 Fresh Market, Inc. (The) 144A company guaranty sr. notes 9.75%, 5/1/23 375,000 314,531 High Ridge Brands Co. 144A company guaranty sr. unsec. notes 8.875%, 3/15/25 380,000 378,575 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 405,000 426,263 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 405,000 422,213 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 4.75%, 6/1/27 240,000 245,100 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 490,000 507,763 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 11/1/24 120,000 123,600 Landry’s, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 295,000 302,006 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 290,000 290,725 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 180,000 185,400 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 6.25%, 8/1/24 295,000 256,650 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 530,000 487,600 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 755,000 741,316 Energy (10.3%) Alliance Resource Operating Partners LP/Alliance Resource Finance Corp. 144A sr. unsec. notes 7.50%, 5/1/25 230,000 241,788 Alta Mesa Holdings LP/Alta Mesa Finance Services Corp. 144A company guaranty sr. unsec. notes 7.875%, 12/15/24 865,000 871,488 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 185,000 187,313 Putnam VT High Yield Fund 5 CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Energy cont . Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 $275,000 $275,600 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 190,000 191,900 Ascent Resources Utica Holdings, LLC/ARU Finance Corp. 144A sr. unsec. notes 10.00%, 4/1/22 245,000 245,000 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 80,000 70,500 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7.50%, 12/1/20 270,000 232,200 California Resources Corp. company guaranty sr. unsec. sub. notes 5.00%, 1/15/20 315,000 211,050 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 671,000 424,408 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 460,000 483,575 Cheniere Corpus Christi Holdings, LLC company guaranty sr. notes 5.875%, 3/31/25 1,035,000 1,103,569 Cheniere Corpus Christi Holdings, LLC 144A company guaranty sr. bonds 5.125%, 6/30/27 370,000 379,250 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5.75%, 3/15/23 295,000 265,500 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 314,000 332,055 Chesapeake Energy Corp. 144A company guaranty sr. unsec. bonds 8.00%, 6/15/27 155,000 152,288 Chesapeake Energy Corp. 144A company guaranty sr. unsec. notes 8.00%, 1/15/25 300,000 297,000 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 990,000 1,019,700 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 380,000 387,600 Continental Resources, Inc. company guaranty sr. unsec. bonds 4.90%, 6/1/44 345,000 288,075 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 220,000 201,436 Continental Resources, Inc. company guaranty sr. unsec. sub. notes 5.00%, 9/15/22 100,000 98,125 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 4/15/23 395,000 377,225 Covey Park Energy, LLC/Covey Park Finance Corp. 144A company guaranty sr. unsec. notes 7.50%, 5/15/25 290,000 290,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 380,000 228,000 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 584,000 556,260 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 5.375%, 5/31/25 735,000 746,025 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 4.75%, 11/1/24 195,000 194,025 Endeavor Energy Resources LP/EER Finance, Inc. 144A sr. unsec. notes 8.125%, 9/15/23 575,000 607,344 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7.75%, 9/1/22 80,000 47,200 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 680,000 533,800 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty notes 8.00%, 2/15/25 265,000 197,425 CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Energy cont . EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. notes 8.00%, 11/29/24 $155,000 $154,613 FTS International, Inc. 144A company guaranty sr. sub. FRN 8.746%, 6/15/20 115,000 115,288 Halcon Resources Corp. 144A company guaranty notes 12.00%, 2/15/22 130,000 146,900 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 535,000 557,738 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 415,000 419,150 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 145,000 140,650 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 220,000 171,050 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.375%, 1/30/23 (Canada) 140,000 108,150 MEG Energy Corp. 144A notes 6.50%, 1/15/25 (Canada) 155,000 141,050 Murray Energy Corp. 144A notes 11.25%, 4/15/21 340,000 256,700 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 615,000 647,288 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 420,000 434,700 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 7.75%, 1/15/24 470,000 371,888 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6.50%, 11/1/21 130,000 126,425 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 620,000 599,850 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 190,000 184,300 Parsley Energy LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 1/15/25 415,000 418,113 Precision Drilling Corp. company guaranty sr. unsec. notes 5.25%, 11/15/24 (Canada) 15,000 13,088 Precision Drilling Corp. 144A company guaranty sr. unsec. notes 7.75%, 12/15/23 (Canada) 430,000 427,850 Range Resources Corp. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 770,000 785,400 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 270,000 256,500 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 295,000 283,938 SemGroup Corp. 144A company guaranty sr. unsec. notes 6.375%, 3/15/25 335,000 324,113 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6.75%, 5/1/23 (Canada) 225,000 234,000 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 550,000 574,750 Seventy Seven Energy, Inc. escrow sr. unsec. notes 6.50%, 7/15/22 F 345,000 35 Seventy Seven Operating, LLC escrow company guaranty sr. unsec. unsub. notes 6.625%, 11/15/19 F 770,000 77 Shelf Drilling Holdings, Ltd. 144A company guaranty notes 9.50%, 11/2/20 350,000 339,500 6 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Energy cont . SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 $720,000 $700,200 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 490,000 433,650 SM Energy Co. sr. unsec. unsub. notes 6.75%, 9/15/26 280,000 267,310 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 50,000 47,500 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 290,000 300,150 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 145,000 149,350 Tesoro Logistics LP/Tesoro Logistics Finance Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 200,000 210,000 Weatherford International, Ltd. company guaranty sr. unsec. unsub. notes 8.25%, 6/15/23 95,000 95,000 Weatherford International, Ltd. 144A company guaranty sr. unsec. sub. notes 9.875%, 2/15/24 170,000 177,650 Williams Cos., Inc. (The) sr. unsec. unsub. notes 8.75%, 3/15/32 195,000 250,088 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7.75%, 6/15/31 200,000 238,000 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 100,000 108,500 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 705,000 740,250 Entertainment (2.0%) AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 90,000 94,050 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 420,000 436,800 AMC Entertainment Holdings, Inc. 144A company guaranty sr. unsec. sub. bonds 6.125%, 5/15/27 200,000 211,062 AMC Entertainment Holdings, Inc. 144A sr. unsec. sub. bonds 5.875%, 11/15/26 305,000 317,963 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 405,000 417,150 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 160,000 163,450 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 560,000 597,100 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 225,000 245,765 Live Nation Entertainment, Inc. 144A company guaranty sr. unsec. notes 4.875%, 11/1/24 230,000 233,450 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 165,000 169,950 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 435,000 452,400 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. bonds 5.50%, 4/15/27 570,000 587,100 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 4.875%, 7/31/24 715,000 719,376 Financials (8.2%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 490,000 494,900 Alliant Holdings Intermediate, LLC 144A sr. unsec. notes 8.25%, 8/1/23 265,000 281,563 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 990,000 1,212,750 CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Financials cont . Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 $540,000 $568,350 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 360,000 486,000 ASP AMC Merger Sub, Inc. 144A sr. unsec. notes 8.00%, 5/15/25 475,000 450,063 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9.00%, perpetual maturity (Spain) 200,000 208,250 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 215,000 233,275 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 270,000 300,221 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 815,000 878,163 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 220,000 237,050 Citigroup, Inc. jr. unsec. sub. FRN Ser. T, 6.25%, perpetual maturity 175,000 194,141 CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 595,000 526,575 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 440,000 465,960 Credit Acceptance Corp. company guaranty sr. unsec. notes 7.375%, 3/15/23 265,000 275,600 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 180,000 184,500 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) 500,000 530,625 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 380,000 224,200 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 510,000 640,334 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 545,000 564,756 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 130,000 130,325 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 605,000 630,713 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.75%, 2/1/24 300,000 312,780 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.25%, 2/1/22 290,000 302,325 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 235,000 240,581 Intelsat Connect Finance SA 144A company guaranty sr. unsec. sub. notes 12.50%, 4/1/22 (Luxembourg) 25,000 22,469 iStar, Inc. sr. unsec. notes 6.00%, 4/1/22 R 185,000 189,625 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 255,000 317,636 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13.00%, perpetual maturity (United Kingdom) GBP 115,000 281,402 Lloyds Banking Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) $328,000 361,825 LPL Holdings, Inc. 144A company guaranty sr. unsec. notes 5.75%, 9/15/25 500,000 520,000 Putnam VT High Yield Fund 7 CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Financials cont . MGM Growth Properties Operating Partnership LP/MGP Finance Co-Issuer, Inc. company guaranty sr. unsec. notes 5.625%, 5/1/24 R $205,000 $223,450 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 575,000 587,938 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 235,000 246,750 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 235,000 247,044 Provident Funding Associates LP/PFG Finance Corp. 144A sr. unsec. notes 6.375%, 6/15/25 505,000 517,625 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648%, perpetual maturity (United Kingdom) 1,155,000 1,417,763 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 175,000 196,438 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6.125%, 5/15/22 300,000 316,500 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 557,000 573,710 Tempo Acquisition, LLC/Tempo Acquisition Finance Corp. 144A sr. unsec. notes 6.75%, 6/1/25 395,000 403,888 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 415,000 394,250 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 480,000 506,400 USIS Merger Sub, Inc. 144A sr. unsec. notes 6.875%, 5/1/25 430,000 437,525 Werner FinCo LP/Werner FinCo, Inc. 144A company guaranty sr. unsec. notes 8.75%, 7/15/25 480,000 483,600 Forest products and packaging (3.2%) Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 785,000 808,550 BWAY Holding Co. 144A sr. notes 5.50%, 4/15/24 480,000 490,200 BWAY Holding Co. 144A sr. unsec. notes 7.25%, 4/15/25 855,000 867,825 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 670,000 659,950 Flex Acquisition Co., Inc. 144A sr. unsec. notes 6.875%, 1/15/25 555,000 577,200 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 4.875%, 9/15/24 835,000 852,744 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 900,000 964,125 Mercer International, Inc. 144A sr. unsec. notes 6.50%, 2/1/24 (Canada) 120,000 125,303 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 690,000 739,128 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 65,000 74,588 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.875%, 7/15/33 375,000 431,250 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 645,000 770,775 CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Gaming and lottery (3.7%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 $340,000 $363,800 Boyd Gaming Corp. company guaranty sr. unsec. unsub. notes 6.375%, 4/1/26 170,000 183,813 CCM Merger, Inc. 144A sr. unsec. notes 6.00%, 3/15/22 170,000 174,250 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 580,000 627,125 Eldorado Resorts, Inc. 144A sr. unsec. unsub. notes 6.00%, 4/1/25 130,000 137,800 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 740,000 590,608 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty notes 10.25%, 11/15/22 $910,000 998,725 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 1,170,000 1,222,650 Jacobs Entertainment, Inc. 144A notes 7.875%, 2/1/24 170,000 184,450 Penn National Gaming, Inc. 144A sr. unsec. notes 5.625%, 1/15/27 340,000 346,375 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 790,000 797,900 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 1,565,000 1,715,631 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 180,000 178,425 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 510,000 543,150 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 144A company guaranty sr. unsec. sub. notes 5.25%, 5/15/27 370,000 379,019 Health care (6.8%) AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 325,000 312,406 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 500,000 540,590 Centene Corp. sr. unsec. unsub. notes 4.75%, 1/15/25 135,000 138,713 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 350,000 365,313 CHS/Community Health Systems, Inc. company guaranty sr. notes 6.25%, 3/31/23 215,000 221,955 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 1,145,000 1,000,444 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8.00%, 11/15/19 65,000 65,325 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7.125%, 7/15/20 170,000 165,538 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 540,000 81,000 Concordia International Corp. 144A sr. notes 9.00%, 4/1/22 (Canada) 90,000 67,950 Eagle Holding Co II, LLC 144A sr. unsec. unsub. notes 7.625%, 5/15/22 ‡‡ 155,000 159,456 Endo DAC/Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 810,000 680,400 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 250,000 208,750 8 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Health care cont . Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 $340,000 $354,450 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 470,000 506,895 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 830,000 905,738 HCA, Inc. company guaranty sr. sub. bonds 5.50%, 6/15/47 765,000 791,775 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 210,000 241,763 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 490,000 516,338 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sub. notes 12.50%, 11/1/21 370,000 416,250 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 345,000 302,738 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 350,000 370,563 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 4.875%, 6/15/25 90,000 90,675 Ortho-Clinical Diagnostics, Inc./Ortho-Clinical Diagnostics SA 144A sr. unsec. notes 6.625%, 5/15/22 815,000 778,325 Patheon Holdings I BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 225,000 239,063 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 765,000 787,950 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 370,000 390,776 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 310,000 319,300 Tenet Healthcare Corp. company guaranty sr. FRN 4.746%, 6/15/20 690,000 696,900 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 715,000 765,944 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 835,000 706,619 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 480,000 411,600 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 265,000 224,916 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 845,000 816,481 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsub. notes 7.00%, 3/15/24 500,000 525,625 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsub. notes 6.50%, 3/15/22 165,000 173,044 WellCare Health Plans, Inc. sr. unsec. notes 5.25%, 4/1/25 220,000 230,450 Homebuilding (1.9%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 645,000 665,963 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 250,000 260,000 CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Homebuilding cont . CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 $45,000 $50,400 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 285,000 308,869 Howard Hughes Corp. (The) 144A sr. unsec. notes 5.375%, 3/15/25 930,000 950,925 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 90,000 95,625 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 4/1/21 70,000 74,200 Mattamy Group Corp. 144A sr. unsec. notes 6.875%, 12/15/23 (Canada) 120,000 122,550 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 620,000 636,926 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 6/15/32 685,000 798,025 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 15,000 15,975 Realogy Group, LLC/Realogy Co-Issuer Corp. 144A company guaranty sr. unsec. notes 4.875%, 6/1/23 355,000 357,663 Lodging/Tourism (1.4%) Caesars Growth Properties Holdings, LLC/Caesars Growth Properties Finance, Inc. company guaranty notes 9.375%, 5/1/22 685,000 743,225 Diamond Resorts International, Inc. 144A sr. notes 7.75%, 9/1/23 755,000 798,413 Diamond Resorts International, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 545,000 577,700 Hilton Worldwide Finance, LLC/Hilton Worldwide Finance Corp. 144A sr. unsec. bonds 4.875%, 4/1/27 535,000 559,744 MGM Resorts International company guaranty sr. unsec. unsub. notes 8.625%, 2/1/19 95,000 104,500 MGM Resorts International company guaranty sr. unsec. unsub. notes 6.625%, 12/15/21 125,000 140,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A company guaranty sr. unsub. notes 5.875%, 5/15/25 370,000 360,750 Media (0.9%) EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7.625%, 6/15/24 570,000 634,125 EW Scripps Co. (The) 144A company guaranty sr. unsec. notes 5.125%, 5/15/25 285,000 293,550 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5.00%, 2/1/25 (Luxembourg) 270,000 276,750 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 155,000 160,425 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. sub. notes 5.00%, 4/15/22 345,000 357,938 WMG Acquisition Corp. 144A company guaranty sr. notes 5.00%, 8/1/23 390,000 399,750 Metals (4.4%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 495,000 536,456 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95%, 1/15/21 85,000 85,213 Putnam VT High Yield Fund 9 CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Metals cont . Anglo American Capital PLC 144A company guaranty sr. unsec. notes 4.75%, 4/10/27 (United Kingdom) $270,000 $277,371 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 375,000 420,000 ArcelorMittal SA sr. unsec. unsub. notes 7.50%, 10/15/39 (France) 195,000 218,644 Constellium NV 144A company guaranty sr. unsec. notes 5.75%, 5/15/24 (Netherlands) 315,000 292,163 Constellium NV 144A sr. unsec. notes 6.625%, 3/1/25 (Netherlands) 250,000 237,500 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.50%, 4/1/25 (Canada) 380,000 371,450 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 4/1/23 (Canada) 270,000 264,600 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 5/15/22 (Canada) 490,000 501,025 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) 280,000 287,000 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 6.875%, 2/15/23 (Indonesia) 495,000 522,532 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 270,000 253,039 Freeport-McMoRan, Inc. company guaranty sr. unsec. sub. notes 6.75%, 2/1/22 (Indonesia) 85,000 87,975 Grinding Media, Inc./MC Grinding Media Canada, Inc. 144A sr. sub. notes 7.375%, 12/15/23 130,000 141,375 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 7.625%, 1/15/25 (Canada) 430,000 450,425 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 370,000 418,563 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 365,000 375,038 New Gold, Inc. 144A sr. unsec. notes 6.375%, 5/15/25 (Canada) 125,000 128,906 Novelis Corp. 144A company guaranty sr. unsec. bonds 5.875%, 9/30/26 605,000 623,150 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 365,000 381,881 Park-Ohio Industries, Inc. 144A company guaranty sr. unsec. notes 6.625%, 4/15/27 500,000 525,000 Steel Dynamics, Inc. company guaranty sr. unsec. notes 5.00%, 12/15/26 160,000 164,200 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 835,000 865,269 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 265,000 281,563 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 4.75%, 1/15/22 (Canada) 100,000 103,500 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 3.75%, 2/1/23 (Canada) 170,000 165,538 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.50%, 6/1/24 (Canada) 70,000 80,763 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 520,000 526,500 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 500,000 561,875 CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Retail (1.4%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 $505,000 $203,263 JC Penney Corp., Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 45,000 44,269 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ 500,000 492,500 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 475,000 318,250 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 300,000 144,000 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 820,000 453,050 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 395,000 407,838 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 175,000 174,125 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 450,000 452,813 PetSmart, Inc. 144A sr. unsec. notes 7.125%, 3/15/23 170,000 151,300 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 325,000 320,531 Technology (4.2%) Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 (In default) † 1,150,000 922,875 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 1,410,000 1,549,951 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 400,000 434,068 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 375,000 400,313 First Data Corp. 144A notes 5.75%, 1/15/24 570,000 592,088 First Data Corp. 144A sr. notes 5.375%, 8/15/23 375,000 391,875 Inception Merger Sub, Inc./Rackspace Hosting, Inc. 144A sr. unsec. notes 8.625%, 11/15/24 670,000 713,550 Infor Software Parent, LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ 790,000 813,700 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 600,000 621,000 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R 615,000 653,438 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 590,000 617,288 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5.50%, 5/31/23 760,000 795,150 Solera, LLC / Solera Finance, Inc. 144A sr. unsec. notes 10.50%, 3/1/24 925,000 1,062,594 Textiles (0.1%) Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 325,000 329,875 Tire and rubber (0.3%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 730,000 755,550 10 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.3%)* cont . Principal amount Value Transportation (0.7%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 $680,000 $644,300 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 930,000 969,525 Utilities and power (3.2%) AES Corp./Virginia (The) sr. unsec. notes 8.00%, 6/1/20 200,000 231,500 AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 520,000 544,700 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 255,000 259,781 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 655,000 749,975 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 925,000 867,188 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 180,000 185,850 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 145,000 149,350 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 445,000 497,474 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 560,000 553,000 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 295,000 304,219 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 330,000 320,100 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 290,000 307,400 GenOn Americas Generation, LLC sr. unsec. notes 9.125%, 5/1/31 (In default) † 215,000 191,350 GenOn Americas Generation, LLC sr. unsec. notes 8.50%, 10/1/21 (In default) † 265,000 237,175 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 (In default) † 160,000 95,200 NRG Energy, Inc. company guaranty sr. unsec. notes 7.25%, 5/15/26 375,000 387,188 NRG Energy, Inc. company guaranty sr. unsec. notes 6.625%, 1/15/27 555,000 555,694 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 292,000 301,490 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 525,000 534,188 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. escrow company guaranty sr. notes 11.50%, 10/1/20 415,000 1,038 Total corporate bonds and notes (cost $194,742,397) SENIOR LOANS (5.7%)* c Principal amount Value Basic materials (0.4%) New Arclin US Holding Corp. bank term loan FRN 10.17%, 2/14/25 $100,000 $101,500 Solenis International LP bank term loan FRN 7.952%, 7/31/22 415,000 412,925 Solenis International LP bank term loan FRN 4.452%, 7/31/21 240,978 241,354 TMS International Corp. bank term loan FRN Ser. B, 4.672%, 10/16/20 239,834 240,434 SENIOR LOANS (5.7%)* c cont . Principal amount Value Capital goods (0.2%) Harsco Corp. bank term loan FRN Ser. B, 6.063%, 11/2/23 $194,025 $197,057 Vertiv Intermediate Holding II Corp. bank term loan FRN Ser. B, 5.06%, 11/30/23 232,241 233,112 Communication services (0.2%) Asurion, LLC bank term loan FRN 8.545%, 3/3/21 440,000 441,833 Consumer cyclicals (2.6%) Academy, Ltd. bank term loan FRN Ser. B, 5.168%, 7/2/22 548,888 428,537 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.75%, 3/1/18 (In default) † 745,820 888,458 Caesars Growth Properties Holdings, LLC bank term loan FRN Ser. L, 4.045%, 5/8/21 900,762 904,140 CPG International, Inc. bank term loan FRN 4.897%, 5/3/24 196,336 195,927 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 711,838 654,891 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.795%, 1/30/19 639,000 519,507 J Crew Group, Inc. bank term loan FRN Ser. B, 4.128%, 3/5/21 279,949 165,870 Navistar, Inc. bank term loan FRN Ser. B, 5.09%, 8/7/20 892,092 900,640 PetSmart, Inc. bank term loan FRN Ser. B, 4.22%, 3/10/22 170,000 157,463 Talbots, Inc. (The) bank term loan FRN 9.545%, 3/19/21 214,874 183,717 Talbots, Inc. (The) bank term loan FRN 5.545%, 3/19/20 338,316 316,325 VGD Merger Sub, LLC bank term loan FRN 8.716%, 8/18/24 250,000 254,375 Yonkers Racing Corp. bank term loan FRN 4.30%, 5/31/24 430,000 429,463 Consumer staples (0.7%) Brand Energy & Infrastructure Services, Inc. bank term loan FRN 5.491%, 6/21/24 750,000 746,625 Del Monte Foods, Inc. bank term loan FRN 8.69%, 8/18/21 380,000 254,600 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.544%, 9/7/23 590,538 548,954 Energy (0.6%) Chesapeake Energy Corp. bank term loan FRN 8.686%, 8/23/21 780,000 829,725 FTS International, Inc. bank term loan FRN Ser. B, 5.795%, 4/16/21 520,000 418,167 MEG Energy Corp. bank term loan FRN 4.696%, 12/31/23 135,000 131,119 Financials (0.2%) ASP AMC Merger Sub, Inc. bank term loan FRN Ser. B, 4.573%, 4/13/24 245,860 243,197 Capital Automotive LP bank term loan FRN 7.03%, 3/24/25 170,000 171,983 VGD Merger Sub, LLC bank term loan FRN 4.47%, 8/18/23 93,977 94,195 Putnam VT High Yield Fund 11 SENIOR LOANS (5.7%)* c cont . Principal amount Value Health care (0.3%) Concordia International Corp. bank term loan FRN Ser. B, 5.501%, 10/21/21 $381,225 $284,132 Endo Luxembourg Finance Co. I Sarl bank term loan FRN Ser. B, 5.313%, 4/27/24 200,000 201,344 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.783%, 6/30/21 115,000 114,322 Technology (0.4%) Avaya, Inc. bank term loan FRN Ser. B7, 6.417%, 5/29/20 (In default) † 594,336 477,449 CCC Information Services, Inc. bank term loan FRN 7.791%, 3/30/25 195,000 199,509 Kronos, Inc./MA bank term loan FRN 9.42%, 11/1/24 310,000 320,527 Utilities and power (0.1%) Dynegy Finance IV, Inc. bank term loan FRN Ser. C, 4.339%, 2/7/24 239,400 238,743 Total senior loans (cost $13,698,011) COMMON STOCKS (1.4%)* Shares Value ACC Claims Holdings, LLC Class A (Units) † F 990,365 $5,942 Ally Financial, Inc. 23,420 489,478 Berry Plastics Group, Inc. † 5,075 289,326 Charter Communications, Inc. Class A † 695 234,111 CHC Group, LLC (acquired 3/23/17, cost $32,379) (Cayman Islands) † ∆∆ 2,233 15,631 CIT Group, Inc. 9,745 474,582 Gaming and Leisure Properties, Inc. R 12,258 461,759 Halcon Resources Corp. † 31,415 142,624 Keane Group, Inc. † 23,708 379,328 Live Nation Entertainment, Inc. † 3,790 132,082 Milagro Oil & Gas, Inc. (Units) † F 281 22,761 SandRidge Energy, Inc. † 11,676 200,944 Seven Generations Energy, Ltd. (Canada) † 12,595 215,712 Tervita Corp. Class A (Canada) † 748 5,335 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. (Rights) † F 36,615 38,446 Triangle USA Petroleum Corp. † F 5,557 76,464 Tribune Media Co. Class 1C † F 93,841 23,460 Vantage Drilling International (Units) † 395 68,335 Total common stocks (cost $3,552,478) CONVERTIBLE PREFERRED STOCKS (1.3%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 636 $552,099 American Tower Corp. $5.50 cv. pfd. R 5,675 684,192 Belden, Inc. $6.75 cv. pfd. 2,500 258,375 EPR Properties Ser. C, $1.438 cv. pfd. R 13,177 375,956 iStar, Inc. $2.25 cv. pfd. R 4,862 246,406 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 3,775 371,913 Triangle USA Petroleum Corp. 6.75% cv. pfd. F 144 144,000 Tyson Foods, Inc. $2.375 cv. pfd. 3,735 253,607 Total convertible preferred stocks (cost $2,534,564) CONVERTIBLE BONDS AND NOTES (0.8%)* Principal amount Value CHC Group, LLC/CHC Finance Ltd. cv. notes Ser. AI, zero %, 10/1/20 (acquired 2/2/17, cost $79,504) (Cayman Islands) ∆∆ $114,839 $175,704 DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 468,000 567,450 CONVERTIBLE BONDS AND NOTES (0.8%)* cont . Principal amount Value Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8.00%, 12/31/18 $323,000 $780,853 ON Semiconductor Corp. cv. company guaranty sr. unsec. unsub. notes 1.00%, 12/1/20 357,000 370,388 Total convertible bonds and notes (cost $1,228,095) Expiration WARRANTS (0.0%)*† date Strike price Warrants Value Halcon Resources Corp. 9/9/20 $14.04 8,533 $5,290 Total warrants (cost $—) Principal amount/ SHORT-TERM INVESTMENTS (3.7%)* shares Value Putnam Short Term Investment Fund 1.07% L Shares 8,506,508 $8,506,508 U.S. Treasury Bills 0.773%, 7/13/17 § $106,000 105,977 U.S. Treasury Bills 0.798%, 7/6/17 § 10,000 9,999 Total short-term investments (cost $8,622,480) Total investments (cost $224,378,025) Key to holding’s currency abbreviations CAD Canadian Dollar GBP British Pound Key to holding’s abbreviations DAC Designated Activity Company EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at theclose of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yieldat the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2017 through June 30, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $230,041,397. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $191,335, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 12 Putnam VT High Yield Fund R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $3,396,338 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 6/30/17 (aggregate face value $896,725) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Canadian Dollar Sell 7/19/17 $130,742 $126,084 $(4,658) JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/19/17 552,743 535,844 (16,899) State Street Bank and Trust Co. Canadian Dollar Sell 7/19/17 121,872 117,013 (4,859) UBS AG British Pound Sell 9/20/17 119,194 117,784 (1,410) Total CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) Upfront Payments Unrealized premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) NA HY Series 28 Index B+/P $248,713 $3,370,000 6/20/22 500 bp $11,223 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2017. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Putnam VT High Yield Fund 13 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Capital goods $289,326 $—­ $—­ Communication services 234,111 —­ 5,942 Consumer cyclicals 132,082 —­ 23,460 Energy 1,006,943 81,799 22,761 Financials 1,425,819 —­ —­ Transportation —­ 15,631 —­ Utilities and power —­ 38,446 —­ Total common stocks Convertible bonds and notes —­ 1,894,395 —­ Convertible preferred stocks —­ 2,886,548 —­ Corporate bonds and notes —­ 198,416,801 112 Senior loans —­ 13,142,119 —­ Warrants 5,290 —­ —­ Short-term investments 8,506,508 115,976 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(27,826) $—­ Credit default contracts —­ (237,490) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 14 Putnam VT High Yield Fund Statement of assets and liabilities 6/30/17 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $215,871,517) $219,737,561 Affiliated issuers (identified cost $8,506,508) (Notes 1 and 5) 8,506,508 Cash 57,729 Dividends, interest and other receivables 3,326,428 Receivable for shares of the fund sold 113,748 Receivable for investments sold 1,941,324 Total assets Liabilities Payable for investments purchased 2,470,361 Payable for purchases of delayed delivery securities (Note 1) 465,000 Payable for shares of the fund repurchased 251,248 Payable for compensation of Manager (Note 2) 106,813 Payable for custodian fees (Note 2) 12,511 Payable for investor servicing fees (Note 2) 26,667 Payable for Trustee compensation and expenses (Note 2) 191,116 Payable for administrative services (Note 2) 954 Payable for distribution fees (Note 2) 12,725 Payable for variation margin on centrally cleared swap contracts (Note 1) 8,046 Unrealized depreciation on forward currency contracts (Note 1) 27,826 Other accrued expenses 68,634 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $268,532,689 Undistributed net investment income (Note 1) 5,369,377 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (47,710,849) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,850,180 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $168,399,107 Number of shares outstanding 26,470,080 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.36 Computation of net asset value Class IB Net assets $61,642,290 Number of shares outstanding 9,778,387 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.30 The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 15 Statement of operations Six months ended 6/30/17 (Unaudited) Investment income Interest (including interest income of $34,174 from investments in affiliated issuers) (Note 5) $7,252,824 Dividends 88,585 Total investment income Expenses Compensation of Manager (Note 2) 668,004 Investor servicing fees (Note 2) 83,455 Custodian fees (Note 2) 12,424 Trustee compensation and expenses (Note 2) 8,709 Distribution fees (Note 2) 82,688 Administrative services (Note 2) 2,823 Other 74,965 Total expenses Expense reduction (Note 2) (509) Net expenses Net investment income Net realized gain on securities from unaffiliated issuers (Notes 1 and 3) 1,458,554 Net realized gain on forward currency contracts (Note 1) 12,380 Net realized loss on foreign currency transactions (Note 1) (224) Net realized loss on swap contracts (Note 1) (211,897) Net unrealized appreciation of securities in unaffiliated investments during the period 1,771,944 Net unrealized depreciation of forward currency contracts during the period (47,380) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,259 Net unrealized appreciation of swap contracts during the period 106,596 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/17* 12/31/16 Increase (decrease) in net assets Operations: Net investment income $6,408,850 $13,481,201 Net realized gain (loss) on investments and foreign currency transactions 1,258,813 (8,925,674) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,832,419 31,217,119 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (10,301,978) (11,452,240) Class IB (3,356,130) (5,001,079) Decrease from capital share transactions (Note 4) (14,781,116) (505,895) Total increase (decrease) in net assets Net assets: Beginning of period 248,980,539 230,167,107 End of period (including undistributed net investment income of $5,369,377 and $12,618,635, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 16 Putnam VT High Yield Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 6/30/17† $6.50­ .18­ .08­ .26­ (.40) $6.36­ 4.11* $168,399­ .36* 2.73* 23* 12/31/16­ 6.02­ .35­ .54­ .89­ (.41) 6.50­ 15.66­ 175,839­ .72 e 5.68 e 48­ 12/31/15­ 6.82­ .38­ (.69) (.49) 6.02­ 172,830­ .70­ 5.80­ 35­ 12/31/14­ 7.13­ .39­ (.25) .14­ (.45) 6.82­ 1.91­ 233,920­ .72­ 5.60­ 45­ 12/31/13­ 7.09­ .44­ .11­ .55­ (.51) 7.13­ 8.10­ 283,240­ .74­ 6.25­ 43­ 12/31/12­ 6.61­ .48­ .55­ 1.03­ (.55) 7.09­ 16.34­ 305,127­ .75­ 7.04­ 47­ Class IB­ 6/30/17† $6.44­ .17­ .07­ .24­ (.38) $6.30­ 3.85* $61,642­ .48* 2.60* 23* 12/31/16­ 5.96­ .33­ .55­ .88­ (.40) 6.44­ 15.55­ 73,141­ .97 e 5.39 e 48­ 12/31/15­ 6.75­ .36­ (.69) (.46) 5.96­ 57,337­ .95­ 5.54­ 35­ 12/31/14­ 7.07­ .37­ (.26) .11­ (.43) 6.75­ 1.56­ 70,915­ .97­ 5.36­ 45­ 12/31/13­ 7.03­ .41­ .12­ .53­ (.49) 7.07­ 7.85­ 102,957­ .99­ 5.98­ 43­ 12/31/12­ 6.56­ .46­ .54­ 1.00­ (.53) 7.03­ 16.01­ 92,450­ 1.00­ 6.79­ 47­ * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 17 Notes to financial statements 6/30/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2017 through June 30, 2017. Putnam VT High Yield Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below-investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in securities rated below-investment-grade. This policy may be changed only after 60 days’ notice to shareholders. The fund may also invest in other debt instruments, including loans. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. Putnam Management may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash 18 Putnam VT High Yield Fund dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names and for hedging market risk. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $27,826 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their Putnam VT High Yield Fund 19 relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2016, the fund had a capital loss carryover of $48,725,627 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $— $12,334,397 $12,334,397 * 36,391,230 N/A 36,391,230 12/31/17 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $224,454,251, resulting in gross unrealized appreciation and depreciation of $10,220,335 and $6,430,517, respectively, or net unrealized appreciation of $3,789,818. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 30.9% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.281% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2019, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $60,098 Class IB 23,357 Total $83,455 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $215 under the expense offset arrangements and by $294 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $176, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 20 Putnam VT High Yield Fund The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in securities (Long-term) $51,436,412 $68,291,842 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/17 Year ended 12/31/16 Six months ended 6/30/17 Year ended 12/31/16 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 1,162,310 $7,519,083 3,106,558 $19,100,340 1,631,196 $10,245,525 11,268,118 $68,042,803 Shares issued in connection with reinvestment of distributions 1,648,317 10,301,978 1,988,236 11,452,240 542,186 3,356,130 875,846 5,001,079 2,810,627 17,821,061 5,094,794 30,552,580 2,173,382 13,601,655 12,143,964 73,043,882 Shares repurchased (3,383,808) (21,893,129) (6,784,566) (41,445,665) (3,759,438) (24,310,703) (10,402,218) (62,656,692) Net increase (decrease) Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Shares outstanding and Fair value Affiliate Fair value as of 12/31/16 Purchase cost Sale proceeds Investment income as of 6/30/17 Short-term investments Putnam Short Term Investment Fund * $11,373,189 $41,338,722 $44,205,403 $34,174 $8,506,508 Totals *Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. There were no realized or unrealized gains or losses during the period. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $980,000 Centrally cleared credit default contracts (notional) $3,400,000 Warrants (number of warrants) 9,000 Putnam VT High Yield Fund 21 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Payables, Net assets — Credit contracts Receivables $— Unrealized depreciation $237,490* Foreign exchange contracts Receivables — Payables 27,826 Equity contracts Investments 5,290 Payables — Total *Includes cumulative appreciation/depreciation of centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants contracts Swaps Total Credit contracts $— $— $(211,897) $(211,897) Foreign exchange contracts — 12,380 — 12,380 Equity contracts 43,539 — — 43,539 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants contracts Swaps Total Credit contracts $— $— $106,596 $106,596 Foreign exchange contracts — (47,380) — (47,380) Equity contracts (63,440) — — (63,440) Total Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Capital, Inc. (clearing JPMorgan Chase State Street Bank broker) Citibank, N.A. Bank N.A. and Trust Co. UBS AG Total Assets: Centrally cleared credit default contracts § $— $— $— $— $— $— Forward currency contracts # — Total Assets $— $— $— $— $— $— Liabilities: Centrally cleared credit default contracts § 8,046 — 8,046 Forward currency contracts # — 4,658 16,899 4,859 1,410 27,826 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— Net amount $(8,046) $(4,658) $(16,899) $(4,859) $(1,410) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 22 Putnam VT High Yield Fund Note 10 — New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management has evaluated the amendments and its adoption will have no effect on the fund’s net assets or results of operations. Putnam VT High Yield Fund 23 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2017, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2017, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 2017 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2017. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to fund shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment strategy, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). This expense limitation attempts to maintain competitive expense levels for the funds. Most funds, 24 Putnam VT High Yield Fund including your fund, had sufficiently low expenses that this expense limitation was not operative during their fiscal years ending in 2016. Putnam Management has agreed to maintain this expense limitation until at least April 30, 2019 and has agreed to implement a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 25 basis points on investor servicing fees and expenses until at least August 31, 2018. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2016. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2016 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees in connection with their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients, including defined benefit pension and profit-sharing plans, charities, college endowments, foundations, sub-advised third-party mutual funds, state, local and non-U.S. government entities, and corporations. This information included, in cases where an institutional product’s investment strategy corresponds with a fund’s strategy, comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients as compared to the services provided to the Putnam Funds. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officers and other senior members of Putnam Management’s Investment Division throughout the year. In addition, in response to a request from the Independent Trustees, Putnam Management provided the Trustees with in-depth presentations regarding each of the equity and fixed income investment teams, including the operation of the teams and their investment approaches. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2016 was a challenging year for the performance of the Putnam funds, with generally disappointing results for the international and global equity funds and taxable fixed income funds, mixed results for small-cap equity, Spectrum, global asset allocation, equity research and tax exempt fixed income funds, but generally strong results for U.S. equity funds. The Trustees noted, however, that they were encouraged by the positive performance trend since mid-year 2016 across most Putnam Funds. In particular, from May 1, 2016 through April 30, 2017, 51% of Putnam Fund assets were in the top quartile and 87% were above the median of the Putnam Funds’ competitive industry rankings. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 5th-best performing mutual fund complex out of 54 complexes for the five-year period ended December 31, 2016. In addition, while the survey ranked the Putnam Funds 52nd out of 61 mutual fund complexes for the one-year period ended 2016, the Putnam Funds have ranked 1st or 2nd in the survey for the one-year period three times since 2009 (most recently in 2013). They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2016 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor closely the performance of those funds, including the effectiveness of any efforts Putnam Management has undertaken to address underperformance and whether additional actions to address areas of underperformance are warranted. For purposes of the Trustees’ evaluation of the Putnam Funds’ investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year Putnam VT High Yield Fund 25 and five-year period. For a number of Putnam funds with relatively unique investment mandates for which Putnam Management informed the Trustees that meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper VP (Underlying Funds) — High Yield Funds) for the one-year, three-year and five-year periods ended December 31, 2016 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 2nd 1st Over the one-year, three-year and five-year periods ended December 31, 2016, there were 109, 103 and 96 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used predominantly to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee, including any developments with respect to the European Union’s updated Markets in Financial Instruments Directive and its potential impact on PIL’s use of client commissions to obtain investment research. The Trustees also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are fair and reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Furthermore, the Trustees believed that the services provided were required for the operation of the funds, and that they were of a quality at least equal to those provided by other providers. 26 Putnam VT High Yield Fund This page intentionally left blank. Putnam VT High Yield Fund 27 This page intentionally left blank. 28 Putnam VT High Yield Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2017, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Kenneth R. Leibler, Vice Chair Boston, MA 02109 P.O. Box 8383 Liaquat Ahamed Boston, MA 02266-8383 Ravi Akhoury Investment Sub-Advisor 1-800-225-1581 Barbara M. Baumann Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian Catharine Bond Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square Manoj P. Singh Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT High Yield Fund 29 This report has been prepared for the shareholders H511 of Putnam VT High Yield Fund. VTSA/17 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 25, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: August 25, 2017
